Citation Nr: 0710753	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from July 1975 to July 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in Wichita, Kansas 
(RO).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level 
IV hearing acuity in the right ear, and Level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but no 
more, for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim on appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, "the typical 


service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

Service connection was granted for bilateral hearing loss by 
a rating decision dated in February 2004 and a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.85 was 
assigned, effective August 1, 2003.  A December 2003 VA 
audiological examination found the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 43 
decibels in the right ear, and 46 decibels in the left ear.  
Speech recognition was 72 percent in the right ear, and 84 
percent in the left ear. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of 


controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability of bilateral 
service- connected defective hearing, the Schedule 
establishes eleven levels of impaired efficiency, numerically 
designated from level I to level XI.  See 38 C.F.R. § 4.85, 
Tables VI, VII (2006).

Here, the December 2003 VA examination showed Level IV 
hearing acuity in the right ear, and Level II hearing acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These 
numeric designations of hearing acuity translate to a 10 
percent evaluation for hearing impairment.  See 38 C.F.R. § 
4.85(h), Diagnostic Code 6100, Table VII.

The rating criteria also provides for rating exceptional 
patterns of hearing impairment under Table VI or Table VIa 
where the puretone threshold is greater than 55 decibels at 
each of four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(a) (2006).  The puretone 
threshold averages in the December 2003 VA audiological 
examination do not satisfy the regulatory requirements of 38 
C.F.R. § 4.86, and therefore the rating criteria for a 
pattern of exceptional hearing impairment do not apply here.  
Accordingly, an initial evaluation in excess of 10 percent is 
not warranted for bilateral hearing loss.

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which, under the law, the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, an initial evaluation of 10 percent, but no 
more, for bilateral hearing loss is warranted.




ORDER

An initial 10 percent evaluation, but no more, for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


